     0:20-cv-01158-RBH-PJG          Date Filed 04/21/20       Entry Number 7         Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

James R. Rose,                                    )           C/A No. 0:20-1158-RBH-PJG
                                                  )
                               Plaintiff,         )
                                                  )           ORDER REGARDING
       v.                                         )        AMENDMENT OF COMPLAINT
                                                  )
Bryan Sterling; Anthony Burton,                   )
                                                  )
                               Defendants.        )
                                                  )

       The plaintiff, James R. Rose, a self-represented state prisoner, brings this civil rights action

pursuant to 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”), 42 U.S.C. §§ 2000cc et seq. The Complaint has been filed pursuant to 28 U.S.C.

§ 1915 and § 1915A. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local

Civil Rule 73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with applicable

law, the court finds this action is subject to summary dismissal if Plaintiff does not amend the

Complaint to cure the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff is an inmate at the McCormick Correctional Institution of the South Carolina

Department of Corrections (“SCDC”). (Compl., ECF No. 1 at 2.) Plaintiff claims that since 2014,

he has asked the defendants to allow him to grow his hair to an unlimited length pursuant to his

Rastafarian religious beliefs, but the defendants denied his request. (Id. at 5-6.) Plaintiff also

claims he was “physically assaulted, abused mentally, and oppressed by [the] defendant’s hair

policy, which allows transgender [sic] to grow hair like female inmates.” (Id. at 6.) Plaintiff

further claims it was the defendants’ “co-workers” who physically assaulted him for invoking his

right to exercise his religious beliefs. (Id.)   Plaintiff brings this action against the Director of



                                             Page 1 of 6
      0:20-cv-01158-RBH-PJG         Date Filed 04/21/20     Entry Number 7        Page 2 of 6




SCDC, Bryan Stirling, and the Warden of the McCormick Correctional Institution, Anthony

Burton. (Id. at 2-3.) Plaintiff raises unspecified claims for damages against the defendants

pursuant 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”), 42 U.S.C. §§ 2000cc et seq. 1

II.     Discussion

        A.     Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.

§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer

or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).

Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

28 U.S.C. § 1915A(b).

        To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,


        1
        Plaintiff previously filed suit against SCDC in this court raising the same issue. Rose v.
S.C. Dep’t of Corrs., C/A No. 0:18-3315-RBH. In that case, the court granted summary judgment
to SCDC.

                                            Page 2 of 6
    0:20-cv-01158-RBH-PJG           Date Filed 04/21/20      Entry Number 7        Page 3 of 6




accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       A legal action under 42 U.S.C. § 1983 allows “a party who has been deprived of a federal

right under the color of state law to seek relief.” City of Monterey v. Del Monte Dunes at

Monterey, Ltd., 526 U.S. 687, 707 (1999). To state a claim under § 1983, a plaintiff must allege:

(1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

the alleged violation was committed by a person acting under the color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988). In accordance with the court’s duty to liberally construe pro se

complaints, see Erickson, 551 U.S. at 94, the court construes Plaintiff’s Complaint as alleging a

violation of the Free Exercise Clause of the First Amendment.

       However, Plaintiff fails to allege any facts that would plausibly show that the named

defendants violated Plaintiff’s First Amendment rights. See Fed. R. Civ. P. 8 (requiring that a

pleading contain “a short and plain statement of the claim showing that the pleader is entitled to

relief”); Iqbal, 556 U.S. at 678 (stating Federal Rule of Civil Procedure 8 does not require detailed



                                            Page 3 of 6
    0:20-cv-01158-RBH-PJG            Date Filed 04/21/20       Entry Number 7        Page 4 of 6




factual allegations, but it requires more than a plain accusation that the defendant unlawfully

harmed the plaintiff, devoid of factual support). Plaintiff alleges only that the defendants denied

Plaintiff the right to grow his hair to an unlimited length without any supporting facts to explain

how they were involved in causing a substantial burden on his religious beliefs. See Carter v.

Fleming, 879 F.3d 132, 139 (4th Cir. 2018) (“In order to state a claim for violation of rights secured

by the Free Exercise Clause, an inmate, as a threshold matter, must demonstrate that: (1) he holds

a sincere religious belief; and (2) a prison practice or policy places a substantial burden on his

ability to practice his religion.”); Lovelace v. Lee, 472 F.3d 174, 200 (4th Cir. 2006). Such bare

assertions without further allegations fail to plausibly show the defendants are liable to Plaintiff

under § 1983. See Iqbal, 556 U.S. at 676 (providing that a plaintiff in a § 1983 action must plead

that the defendant, through his own individual actions, violated the Constitution); Wright v.

Collins, 766 F.2d 841, 850 (4th Cir. 1985) (providing the defendant must have “personal

knowledge of and involvement in the alleged deprivation” of the plaintiff’s rights to be liable under

§ 1983). Therefore, Plaintiff fails to state a § 1983 claim upon which relief can be granted. 2

       As to Plaintiff’s RLUIPA claim, Plaintiff seeks only damages against the named

defendants, but RLUIPA does not provide damages liability against state officials sued in their

individual capacity. See Rendelman v. Rouse, 569 F.3d 182, 184 (4th Cir. 2009) (holding that

RLUIPA does not authorize a claim for money damages against an official sued in his individual



       2
          To the extent Plaintiff sought to raise a claim related to the purported assault or denial of
dental care he mentioned in the Complaint, (Compl., ECF No. 1 at 6), Plaintiff fails to allege any
facts that would plausibly show that the named defendants were involved in those incidents. See
Wright, 766 F.2d at 850 (“In order for an individual to be liable under § 1983, it must be
‘affirmatively shown that the official charged acted personally in the deprivation of the plaintiff’s
rights. The doctrine of respondeat superior has no application under this section.’ ”) (quoting
Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)). Therefore, Plaintiff also fails to state a
claim upon which relief can be granted against the named defendants as to the assault and denial
of dental care.
                                             Page 4 of 6
    0:20-cv-01158-RBH-PJG            Date Filed 04/21/20       Entry Number 7         Page 5 of 6




capacity); see also Haight v. Thompson, 763 F.3d 554, 570 (6th Cir. 2014) (collecting cases

holding the same). 3 Therefore, Plaintiff fails to state a RLUIPA claim upon which relief can be

granted.

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a claim upon which relief can be granted.

Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus three

days for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure

15(a) that corrects the deficiencies identified above. 4 If Plaintiff fails to file an amended complaint

that corrects those deficiencies, this action will be recommended for summary dismissal pursuant

to 28 U.S.C. § 1915 and § 1915A.

       IT IS SO ORDERED.


                                               __________________________________________
April 20, 2020                                 Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE


        Plaintiff’s attention is directed to the important WARNING on the following page.




       3
       To the extent Plaintiff sues the defendants in their official capacities to state a claim for
damages against the State of South Carolina, states are immune from damages suits under
RLUIPA. See Sossamon v. Texas, 563 U.S. 277, 285-86 (2011).
       4
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A and § 1915A. Further, Plaintiff is reminded that an amended
complaint replaces the original complaint and should be complete in itself. See Young v. City of
Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading
ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal quotation
marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d
ed. 2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).

                                             Page 5 of 6
   0:20-cv-01158-RBH-PJG           Date Filed 04/21/20      Entry Number 7       Page 6 of 6




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS

      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 6 of 6
